DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is drawn to “use” of a foam, which cis not a statutory subject matter.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In claim 1, the term “characterized” id objected to as inappropriate for the claimed subject matter and potentially rendering the claimed subject matter indefinite.

Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “obtainable” in claim 1 renders this claim indefinite. The claim is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to polymer “obtainable” by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced. One who made or used a polymer made by a process other than the process cited in the claim would have to produce a polymer using all possible parameters within the scope of the claim, and then extensively analyze each product to determine if this polymer was obtainable by a process within the scope of the claimed process.  See Ex parte Tanksley, 26 USPQ 2d 1389.
The clause «selected from the group of metallocene polyethylene and/or polyethylene » is confusing since metallocene polyethylene is a polyethylene is encompassed by the second memeber of the group i.e., « polyethylene. »

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0205833 to Martinez et al., (hereinafter “Martinez.”
Martinez discloses non-crosslinked polyolefin thermal insulation foams.  See the entire document.
The percentage of open cells of the foams according to some embodiments of its invention is discloses as of less than 10% based on the total cells in the foam. [0133]
The disclosed foams are obtained by extruding a mixture comprising: an ethylene/alpha-olefin block copolymer (OBC), which comprises blocks of: 
A) crystalline or semi-crystalline blocks comprising ethylene in an amount of higher than 95 weight %;  and 
B) elastomeric blocks comprising ethylene in an amount of 95 weight % or less and a comonomer content of 5 weight % or higher;  see the entire document.
The OBC copolymer disclosed throughout t he specification of Matrinez is a copolymer of ethylene and C3-C20 olefins [0114], illustrative examples.  OBC disclosed in illustrative examples are olefin block copolymer comprises alternating blocks of crystalline blocks of linear medium-density polyethylene and elastomeric blocks of ethylene/1-octene. 
The density of the OBC disclosed in illustrative examples fully correspond to the claimed density.   Melt flow index of some of the OBC disclosed in illustrative examples correspond to the claimed. See Tables 3.

The reference further expressly discloses that another olefing polymer, such as metallocene (LLDPE) or low density polyethylenes (LDPE) may  be blended with the  OBC to obtain foams. [0134-137].   Such LLDPE and LDPE inherently meet the claimed density.
The amounts of the second polyolefin in the blend with the OBC correspond to the claimed amounts.  See, for example, [0135] and also illustrative examples 20-30.
Addition of cell stabilized, such as glycerol monostearate is disclosed in illustrative examples [0287]
In illustrative examples the reference provides examples of polyolefins that may be included in the blends, and such polymers include Affinity 1880 (metallocene ethylene/octene copolymer) or LDPE 620i.
While not exemplifying blends that containing ODP and both metallocene and LDPE, the reference expressly discloses that mixtures of various polyolefins may be used in combination with ODP [00137].
Thus using two polyolefins in combination with ODP in any relative amounts (within the suitable amounts of the second polymer as discussed abive) would have been obvious with reasonable expectation of success and in the absence of showing of unexpected results that can be attributed to the specific amounts of the (ii) polymers. 
Suitability of incorporating of various additives is disclosed in illustrative examples and [0165].
The foaming composition of illustrative examples was extruded through a slit die, thus forming a foamed sheet.
Martinez, does not specifically disclosing the foams in the form of a cylinder, but expressly discloses that the foams can be conventionally extruded in various shapes and through a die of a desired shape. [0177-178].  Thus a shape of a cylinder (i,.e., extrusion through a circular die) would have been obvious as a common die shape and common foam shape.  In addition, changing the exact profile of an extruded foam merely constitutes a change in shape, which is prima facie obvious as per existing case law. 
The Martinez reference further discloses a process of making non-crosslinked polyolefin thermal insulation foam comprising extruding, using a physical blowing agent, a water free mixture comprising all the claimed components (as discussed above) in an extruder.  See illustrative examples.
In illustrative examples and in [The reference discloses the steps of a) melting said mixture in one or more melting zones of the extruder corresponding to the claimed pressure; b) injecting said physical blowing agent into the molten mixture; c) cooling the molten mixture in one or more cooling zones adjusted to temperatures to the temperatures corresponding to the claimed, and d) extruding the mixture through an extrusion nozzle adjusted to a temperature corresponding to the claimed and at a pressure 
sufficiently high to keep any gas present in the mixture dissolved in the 
mixture.  See illustrative examples,  [0176-180].  Gradually cooling the molten mixture in a cooling zone is further disclosed the illustrative examples.
The reference does not expressly disclose the temperature in the mixing chamber of the extruder (and only states that it whould be above the melting point of the underlying polymers).  However, the Martinez reference refers to a known processes of extrusion foaming polyethylene based compositions, and such compositions are commonly extruded in extruders with the barrel temperatures corresponding to the claimed, as disclosed in examples of, for example, US 4323528 (referenced by Martinez at [0180]).  Thus using such processing conditions in the process disclosed by Martinez (even if, arguendo, the temperatures of illustrative examples of Martinez may be different) would have been  obvious as commonly used conditions for extruding polyethylene based foamable compositions. 


The invention as claimed, therefore, is fully within the purview of the Martinez reference and choosing specific components and processing conditions from the expressly disclosed lists of components and processing conditions would have been obvious with reasonable expectation of success. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ